Citation Nr: 0924699	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
disability.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1971 to October 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
10 percent rating for his service connected low back 
condition.  This claim is now in the jurisdiction of the 
Reno, Nevada RO.  In March 2008, the Veteran requested a 
Travel Board hearing; in July 2008 he indicated that he would 
prefer a videoconference hearing; in February 2009 he again 
indicated he wanted a hearing before the Board at the RO; in 
June 2009 he withdrew the hearing request.


FINDINGS OF FACT

The Veteran's service-connected low back disability (which 
includes parathoracic and paralumbar muscle strain and lumbar 
degenerative disc disease) is shown to be manifested by 
forward flexion limited (by pain) to 55 degrees; forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
separately ratable neurological symptoms, or incapacitating 
episodes of intervertebral disc disease are not shown at any 
time during the appeal period.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the Veteran's service 
connected low back disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008,  73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) outlined the notice 
that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  

The Veteran was advised of certain VA's duties to notify and 
assist in the development of his claim; however, he did not 
receive timely (pre-decisional) notice that substantially 
complied with the requirements of Vazquez-Flores.  This did 
not affect the essential fairness of the adjudication because 
a February 2009 supplemental statement of the case (SSOC) 
readjudicated the matter after the January 2009 issuance of 
Vazquez-Flores compliant notice.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(finding that as a matter of law a notice timing defect is 
cured by notice followed by readjudication of the claim by 
the Agency of Original Jurisdiction).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2007 and in July 
2008.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.  Factual Background

The Veteran's claim for increase was received in February 
2007.  An April 2007 notice letter from VA asked him to 
identify any treatment providers.  He did not respond.  

On May 2007 VA examination, the examiner noted that VA 
medical records were reviewed.  The Veteran indicated he had 
constant low back pain, especially in the morning, with a 
normal intensity of 3-4 (on a scale of 10); when it exceeded 
7, he treated it with Tylenol.  He reported being unable to 
walk more than 200 yards without an increase in pain; he 
indicated that the back disability did not cause impairment 
of function in activities of daily living, or in his 
occupation, but did disrupt his ability to drive for more 
than one and half hours.  He indicated he had no recreational 
activities.  

On physical examination, the examiner found normal curvature 
of the spine, intact posture and gait, and "symmetry and 
rhythm" of spinal motion.  Thoracolumbar ranges of motion 
were reported as: flexion 65 degrees, extension 20 degrees, 
lateral flexion 22 degrees bilaterally, and lateral rotation 
22 degrees bilaterally; there was no pain with motion.  On 
repetitive motion, he displayed lack of endurance due to 
fatigue.  There were no sensory deficits, no muscle atrophy, 
normal muscle tone, and muscle strength of 4+.  Lumbar spine 
x-rays showed degenerative changes at L5-S1, but no acute 
finding.  The diagnosis given was para thoracic and para 
lumbar myostrain.

A September 2007 MRI found left dorsolateral disc herniation 
at L5-S1, as well as annular bulging resulting in foraminal 
narrowing at L4-5 and L5-S1.  The MRI report indicated there 
was degenerative disc disease at L4-5 and L5-S1.

On July 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran complained of constant and 
recurrent low back pain ranging from a dull ache to a sharp 
pain, with a tingling radiating into the legs, left side more 
than right.  The intensity of the pain varied with activity; 
flare-ups lasting from two days to a week occurred three 
times a year.  He took antiinflammatory and analgesic 
medication for pain, and had completed a back exercise 
rehabilitation program.  On examination he walked unaided, 
but indicated that he used a cane when symptoms escalated.  
He could walk a maximum of a quarter mile over flat and level 
land, and tried to avoid uneven terrain because it 
exacerbated his symptoms.  He walked with a steady gait, and 
had no history of falls.  The back disability did not affect 
his activities of daily living or the ability to drive 
upwards of two hours; but he was unable to run, jump, play 
contact or physical sports, or engage in activities which 
required repetitive bending, turning, or twisting.  The 
maximum he could lift and carry was 50 pounds; he worked as a 
consultant for an engineering company without any work 
restrictions.

On physical examination, the Veteran walked without any 
significant limp or list.  He was able to stand erect with a 
good symmetrical posture and no abnormal curvature of the 
spine.  He was able to heel and toe walk although he 
complained of mild pain, especially on heel walking.  He was 
able to complete a full squat, albeit with pain.  His ranges 
of thoracolumbar motion were: flexion 55 degrees with onset 
of pain at that level (and maximum forward flexion to 85 
degrees); extension 30 degrees; lateral flexion 30 degrees 
bilaterally, and lateral rotation 30 degrees bilaterally.  He 
complained of increasing pain and discomfort at the end arc 
of these movements.  There was no change in his range of 
motion as a result of repetitive use, although there was 
increased discomfort.  Mild muscle spasm, guarding, and 
localized tenderness were noted, with no change in spinal 
contour or gait pattern.  There were no postural 
abnormalities or fixed deformities.  Sensory perception to 
light tough was intact; deep tendon reflexes were +1-2 at the 
patella and 1-2 at the Achilles, bilaterally.  There were no 
leg length discrepancies or differences in girth 
measurements.  There was no significant atrophy; muscle tone 
was satisfactory and motor strength was +5.  The straight leg 
raising test was positive on the left side at 40 degrees 
while prone and there were recurrent symptoms of radiculitis, 
but no signs of radiculopathy.  A report of September 2007 
MRI and a report of July 2008 X-ray were reviewed, and noted 
as showing mild to moderate degenerative disc disease and 
osteoarthritis.  The diagnosis was degenerative disc disease 
superimposed with osteoarthritis of the thoracolumbar spine 
with residuals.  

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected low back disability is now 
characterized as para thoracic and para lumbar myostrain with 
lumbar degenerative disc disease.  Given that his disability 
encompasses disc disease, arthritis, and muscle strain, it 
may be rated under Codes 5237, 5242, 5243.  38 C.F.R. 
§ 4.71a.  

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (General Formula) 
(outlined below).  Intervertebral disc syndrome is rated 
under the General Formula or based on incapacitating episodes 
(Incapacitating Episodes Formula) (not applicable here, as 
incapacitating episodes are not shown), whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

The General Formula provides for a 10 percent rating when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of height; a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 40 percent rating for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  Ratings under the General Formula are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
rated separately, under the appropriate Code.  Id., Note 1.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note 5. 

Note 1 following Code 5243 (for intervertebral disc syndrome) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Formula, the next higher, 20 percent, 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees.  Here, on July 2008 VA examination thoracolumbar 
flexion was found limited to 55 degrees by pain.  Under the 
General Formula, such limitation warrants a 20 percent 
rating.  Accordingly, a 20 percent rating is warranted for 
the Veteran's low back disability.  A further increase (to 40 
percent) is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At no 
time during the appeal period were such restrictions of the 
thoracolumbar spine noted, and a rating in excess of 20 
percent is not warranted.  

As incapacitating episodes of disc syndrome are neither shown 
nor alleged, a further increase in the rating on such basis 
is not warranted.
In addition, the evidence does not show the Veteran is 
entitled to a separate rating for associated neurologic 
abnormalities.  He has consistently noted that he has not 
experienced any bowel or bladder impairment.  While he has 
reported recurrent symptoms of radiculitis, the July 2008 VA 
examination reported no signs of radiculopathy.  On both the 
May 2007 and the July 2008 VA examinations sensory perception 
to light touch was intact.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is nothing in the record to suggest that the schedular 
criteria are inadequate.  The symptoms (and associated 
impairment/limitations) shown are entirely encompassed by the 
schedular criteria.   Furthermore, the disability picture 
presented by the Veteran's service connected low back 
disability is not exceptional.  The record shows that he does 
not have any restrictions in his work (nor in ordinary daily 
activities) as a result of the low back disability.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

A 20 percent rating is granted for the Veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


